Citation Nr: 0917820	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1955 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating determinations of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2008, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO.

In July 2008, the Board reopened the claim for service 
connection for tinnitus and remanded the tinnitus and right 
shoulder issues for additional development.


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to his active military 
service.

2.  The Veteran's service-connected right shoulder disability 
is manifested by recurrent dislocations of the humerus at the 
scapulohumeral joint, with infrequent episodes, and guarding 
of movement only at the shoulder level.


CONCLUSION OF LAW

1.  Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for a rating in excess of 20 percent for 
residuals of right shoulder dislocation are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5200-5203 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran ruptured both tympanic membranes during service.  
He has been service-connected for that injury along with the 
associated otitis media (middle ear infection) since March 
1973.  The Veteran has consistently maintained, both in 
written correspondence and during the April 2008 Board 
hearing, that he has had ringing in his ears since the injury 
in service.

The medical evidence is less consistent than the Veteran's 
assertions.  The April 2005 VA examiner opined that the 
"whistling" once per month that the Veteran reported is 
consistent with normal ear function and not considered true 
tinnitus.  In July 2005, a VA audiologist recorded "none 
noted" in the space reserved for tinnitus in the case 
history section of her report.  The October 2008 VA examiner 
diagnosed the Veteran with tinnitus based on the Veteran's 
report of it occurring just about every day for 3-4 hours in 
duration and its commencement directly following injury in 
service.  Although a current diagnosis was made, the VA 
examiner opined that tinnitus was not caused by or the result 
of military noise exposure because of the inconsistent case 
history detailed above.

To explain the inconsistent case history, the Veteran 
submitted a statement in November 2008.  He also spoke to the 
issue during the April 2008 Board hearing.  His explanation 
is that he could not always distinguish the tinnitus from the 
symptoms of the ear infection and that the medical 
terminology confused him when doctors questioned him about 
it.  He states that he has always had the ringing in the ears 
but thought the April 2005 examiner was asking about 
recurrence of infection when he stated that it occurred only 
once per month. 

The Veteran's explanation for the inconsistent case history 
is credible.  Given the current diagnosis of tinnitus, the 
Veteran's competent lay evidence establishing a continuity of 
symptomatology, the serious injury during service, and the 
benefit of the doubt doctrine, the claim for service 
connection is allowed.

Right Shoulder

The Veteran contends that the severity of his service-
connected right shoulder warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.
  
The Veteran underwent a VA examination in April 2005.  The 
Veteran is right hand dominant.  The VA examiner noted a 
history of right shoulder dislocations with the last one 
being in 1988.  The Veteran reported needing to protect the 
shoulder, feelings of cracking and popping at times, and 
decreased abilities to reach overhead.  He denied weakness, 
numbness, or recent dislocation.  He is careful to keep the 
shoulder in a proper position to prevent dislocation but does 
not use any assistive devices.  He reported increased pain 
with increased use but denied flare-ups, recent instability, 
fatigability, weakness, and incoordination.  As for range of 
motion, forward flexion was limited to 160 degrees, flexion 
to 150 degrees, external rotation to 65 degrees, internal 
rotation to 50 degrees.  There was no weakness in abduction 
and no drop arm sign.  There was mild increased pain with 
resisted abduction and a mildly positive anterior 
apprehension sign.  There was mild incoordination of motion 
and mildly increased pain with resisted motion near full 
elevation (flexion).  The examiner would assign an additional 
5 degree range of motion loss due to DeLuca factors.

The Veteran was examined during a VA orthopedic consultation 
in September 2006.  The orthopedic surgeon noted range of 
motion to be 150 degrees forward flexion, 20 degrees external 
rotation bilaterally, and abduction to 45 degrees.  There was 
crepitus.  Sulcus sign and apprehension sign were negative.  
X-rays showed degenerative arthritis.  The surgeon suggested 
treatment of Naproxen and aspirin.

The Veteran underwent another VA examination in October 2008.  
The Veteran reported that he modifies his daily activities in 
that he moves carefully whenever he uses his right shoulder.  
For example, he has difficulty raising the arm above the 
shoulder and is unable to use it overhead.  He also has to be 
careful in bringing the arm down because it catches and 
causes pain.  He does not use any assistive devices.  He 
suffered one flare-up in the past year that was caused by 
attempting to wash walls.  The flare-up lasted 7 days.  Range 
of motion was noted as 105 degrees flexion with pain at 95 
degrees, abduction to 110 degrees with pain at 100 degrees, 
extension to 40 degrees without pain, adduction to 20 degrees 
with pain, internal rotation to 30 degrees with pain and 
popping, external rotation to 90 degrees without pain.  X-
rays showed degenerative changes, possible calcific 
tendonitis and nonspecific subcoracoid  loose bodies.

The evidence shows the 20 percent rating to be appropriate.  
There is no evidence of ankylosis to rate under DC 5200.  
There is not limitation of motion of the arm midway between 
the side and shoulder level to rate 30 percent under DC 5201.  
The Veteran is currently rated under DC 5202 for recurrent 
dislocations with infrequent episodes and guarding of 
movement only at the shoulder level.  A 30 percent rating 
requires recurrent dislocations with frequent episodes and 
guarding of all arm movements.  The Veteran's last 
dislocation was in 1988.  The difficulty with tasks that the 
Veteran described during the examinations and at the April 
2008 Board hearing were ones where the arm was at or above 
the shoulder level.  The evidence does not show guarding of 
all arm movements.  Lastly, there is no evidence to rate 
under DC 5203.  Thus, the claim for an increased rating must 
be denied.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected residuals of 
right shoulder dislocation have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  The Veteran has 
been retired since 1998, and he has not been hospitalized for 
the right shoulder.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected residuals of right shoulder 
dislocation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's February 2005 notice letter described the evidence 
necessary to file a claim for an increased rating for the 
right shoulder disability, and met all the requirements noted 
above; including informing the Veteran that it was ultimately 
his responsibility to see to it that any records pertinent to 
his claim are received by VA.  The Board acknowledges that 
the Veteran was not given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) until March 
2006.  To whatever extent Dingess or the recent decision of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
the specific notice to be given in claims for increase, 
requires more extensive notice, the Board finds no prejudice 
to the appellant in proceeding with the present decision.  He 
appealed the disability evaluation assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he has actual notice of those 
criteria.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

With respect to the tinnitus issue, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless as to that issue and will not be further 
discussed.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased rating for residuals of right 
shoulder dislocation is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


